      Case 3:20-cv-00646-M-BT Document 14 Filed 11/10/20                Page 1 of 1 PageID 56



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MELVIN BERNARD GOODEN,                            §
            Plaintiff,                            §
                                                  §
v.                                                §    No. 3:20-cv-00646-M (BT)
                                                  §
CHRISTOPHER TODD, et al.,                         §
             Defendants.                          §


                  ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

            The Court      has taken   under   consideration   the   Findings,   Conclusions,   and

     Recommendation of United States Magistrate Judge Rebecca Rutherford dated October 19,

     2020. The Court has reviewed the Findings, Conclusion, and Recommendation for plain error

     and has found none.

            IT   IS,   THEREFORE,       ORDERED        that    the   Findings,   Conclusions,   and

     Recommendation of the United States Magistrate Judge are accepted.

            IT IS FURTHER ORDERED that Plaintiff has 21 days from the date of this

     order within in which to file an amended complaint, and if he fails to do so, all of

     Plaintiff’s claims will be dismissed with prejudice without further notice.

            SO ORDERED this 10th day of November, 2020.


                                               _________________________________
                                               BARBARA M. G. LYNN
                                               CHIEF JUDGE
